      Case 4:21-cv-00033-WS-MAF Document 6 Filed 04/01/21 Page 1 of 2



                                                                          Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




LARRYEL WILLIAMS,
D.O.C. # R31768,

      Plaintiff,

v.                                                       4:21cv33–WS/MAF

STATE OF FLORIDA, et al,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed March 2, 2021. The magistrate judge recommends that this case be

dismissed without prejudice for failure to prosecute and to comply with a court

order. Plaintiff’s copy of the report and recommendation has been returned to the

court with the envelope marked “Released.” Although it is his responsibility to do

so, he has not filed a notice of change of address.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.
      Case 4:21-cv-00033-WS-MAF Document 6 Filed 04/01/21 Page 2 of 2



                                                                              Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No.4) is adopted

and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute and to comply with a court order.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             1st    day of       April   , 2021.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
